 

LLmmene pen | Ces FILED
= = CHARLOTTE, NC

 

Hand-Delivered FEB -6 2019
| first started working for Coca Cola Bottling Consolidated on August 2, 2003 asa 2 DSO TRICE OF NC

employee. | was hired as full time employee during the month of January 2004. | was proud and happy
to be working for a Christian company that put God values first in every aspect of the company from the
CEO to the lawn employees. | participated in a prayer seminar at CCBCC in August 2003; we prayed 8

‘ hours for the company and the employees. Some of us even marched around the buildings praying for
the building and the buildings contents. | finally was working for the right company.

After working there for approximately 2 years | received a low evaluation. | swallowed my pride and f
accepted the cruel and unjust evaluation because being God fearing | knew the truth would be told. The
next evaluation was worst. | responded with exactly how the evaluation was libel and | compared it to
how sharecroppers who worked diligently for their masters on the plantation but found themselves still
trapped and cheated from their pay. This when the harassment and bully begin for me. | stay on this
job for 14 years with perfect attendance for 12 years. | gave my best everyday with professionalism and
with detail to accuracy unmatched from anyone in the department.

My first reaction to the harassment from the supervisor and the manager was notice in October 2014
when | was hospitalized for heart failure. | only remember climbing into the hospital bed for relief and
exhaustion. | was out of work for about a week. This was the beginning of my health problems

The first quarter of 2015, | was yelled at by a supervisor (M. West) and falsely accused of speaking ugly
to and co-worker; it was fallible. The co-worker spoke with the supervisor and explained that | did not
disrespect or talk abruptly to him/her. The supervisor gloated that she had broken up our friendship
which the manager felt was to close. | left work that day and went directly to the mental health hospital.
| was admitted for 6 hours. | had a short break down.

During the 2" quarter of 2015, | start having medical problems with my left foot due to diabetes. My
foot had a hole in the bottom and the foot was constantly swollen at the end of the day. | had to seek
medical attention which result in a toe being amputated. Returning back to work during the 4th quarter
of 2015, | was faced with an evaluation which placed me on probation which was ironic because in April
of 2015 | was offered a new job by the manager (M. West) with a Human Resource Officer present (B.
Rodgers) which would have been a promotion. | declined offer and thank the manager. | signed the
probation/evaluation and gave a response of feeling harassed and forced to sign under duress. |
returned to work and under a scrutiny and bullied constantly by a new supervisor who had been with
the company about 2 months.

In December 2015, | went back to surgery to have the other four toes amputated on the left foot. |
was out for approximately 8 months. | return to work in late August. During my recovery | received
FMLA and health insurance. Again, | was forced inside a room with a supervisor, manager and 2 Human
Resource Officers. | was informed that | needed to sign the probation/evaluation | was giver previously
again. | refused to sign. | informed them that the harassing me each time | returned to work had to
ceased immediately. One Human Resource Officer (B. Rodgers) had left the meeting before hearing my
response. | was threaten by the Human Resource Officer that | will have to sign the
evaluation/probation within a week. | responded that since the same evaluation/probation given to me

Case 3:18-cv-00681-MOC-DSC Document 5 Filed 02/06/19 Page 1of5

 

 

 

 

 

 
upon my returning in 2015 had nothing was added or deleted, then there was no need for me to sign
again. oo

Also upon my returning back to work, | was informed by a co-worker that the supervisor instructed
her to answer my questions about work or new procedures in our department only once. The co-worker
stated she felt that was cruel and a form of corporate bullying. She stated to me she could not follow
the supervisor’s request. The co-worker showed me where the supervisor talked about me being in the
hospital and talked about how she felt about me on Facebook/internet. HIPO law is real and support
patience rights. Also | was now contenting with fact that | could not concentrate in a high proficient
mode like | did before my amputation. | believe the medication had an effect along with the
unnecessary stress by management.

Another co-worker informed me that management stated “that a monkey could do the job | was doing
better than me”. | have been working ever since | was 5 years old and have never be compared to a
beast. |am a MAN!

| found myself under a great deal of unnecessary stress and unfounded demands from a supervisor
who did not know the basics of our department. She constantly harassed me. The following are a listed
of the type of bullying | experience under my supervisor.

Unwarranted of invalid criticism _

Treated differently from the rest of my work group
Exclusion or social isolation

Being shouted at or being humiliated

Excessive monitoring

Ww Pwn re

\ experienced significant physical and mental health problems as a result of being bullied by
management. Examples are listed below.

High Stress

Reduced self-esteem
Musculoskeletal problems
Sleep disturbances.
Depression and self-blame
Digestive problems

Av PWN bP

Do to the amputation | was under-constant pain; it is call phantom pain. | still suffer from phantom
pain even now. | was/am on high power doses of medication for diabetes, heart failure and occasionally
for pain. Now both feet swell after sitting for long periods of time. | am now experiencing holes in the
right foot due to over compensating walking more on the right foot. With holes appearing on the right
foot the doctor instructed me to use a cane.

| now have to use a cane when walking. | knew that CCBCC culture frowns upon employees who uses
walkers, canes and any type of crutches. It is a known fact in the office environment that using these

Case 3:18-cv-00681-MOC-DSC Document 5 Filed 02/06/19 Page 2 of 5

 
denotes old/seniors. The company strives-for youth with vitality. The youth is one of CCBCC largest
customer and therefore CCBCC prefers youthful employees to senior employees. | was constantly
referred to as the older gentlemen by management. The young co-workers wanted to call me their
uncle.. | felt this would not have been the case if management did not treat me as if | was old and
decrypted.

Working under a harsh and relentless cruel work environment took a toll with my diabetes. It was
approximately May 2017 when | start experiencing holes in my right foot. With the constant swelling of
my feet at the end of the day the holes would not close. | was under a wound care doctor. At work |
noticed that all the African-American males/females in mu department were being held back from
promotions or simply being told they do not fit the culture at CCBCC. Many of the African Americans
and including myself interpreted this as saying we were not Anglo-Saxon.

It was the beginning of September 2017 when | was admitted to the hospital for heart failure. It was 2
weeks later when | was remitted to hospital for heart failure again. After the second visit to the hospital
it was evident that | needed more care therefore | was scheduled 6 weeks to the heart unit for
monitoring. | was now seeing a cardiovascular doctor, a primary care doctor, a wound care doctor and a
kidney specialist doctor. Each doctor except for the kidney specialist submitted FMLA papers because |
had many appointment on different days. Sometimes | had to leave work early to attend the doctors’
appointments.

Doing the last week of September 2017, | was approached by the supervisor of CONA (J Tanner). She
invited me to lunch. At lunch she offered me a job position with the CONA team. | accepted her offer; |
asked her how much of an increase in pay would | receive. She stated that | would have to ask the
Human Resource Department about pay increase. Also she stated in the other employee who completed
the 6 month training successfully received the increase at that time. After lunch | met with CONA’s
supervisor, manager and vice president. All three congratulated me on my acceptance of the job offer. |
was elated about being in CONA department. During the meeting the manager stated it would take 6
months to complete the training because of the vigorous training and the amount of information
covered. | stated to the group that | felt | could finish the training in 6 weeks. They all laughed and say if
| could that would be great but | would have 6 months to complete the training like the other co-
workers. | was congratulated by my co-workers in Legacy for the promotion.

| started the CONA training October 2, 2017 ina live work environment. |,was told that | would have
to do 2 hours of overtime each day and work at least 10 hours on the weekend. This was a total of 20
hours of overtime. During this time the heart specialist was monitoring my heart and blood pressure.
The nurse ask me what was going on to keep my heart palpitating and my blood pressure to sky
rocketing out of control. | explain to her | took on a new job which was stressful and | was working 20
hours of overtime weekly. | told her about the harassment also continuing at work. She stated that was
disgusting while shaking her head. She asked me if they realize | was under doctors’ care. The next week
at work a letter from the CONA supervisor issue stating the overtime was now not required. | attribute
this change from the heart specialist contacting the Human Resource Department.

Case 3:18-cv-00681-MOC-DSC Document 5 Filed 02/06/19 Page 3 of 5

 

 

 

 

 

 

 
 

| worked on the CONA team for 1 month; | did an excellent job with accuracy. | was learning the job
very well. | was still experiencing paining in my right foot and the hole never close since May 2017. My
wound care doctor decided to pull me out of work until my foot heal. When | informed the management
team that | was be out until my foot heal, | received rolled eyes and snide comments about my absence.

| returned back to work the first week in March 2018. | returned with FMLA remaining according to
CCBCC records. | was expecting to work in CONA department but management stated I was needed in
Legacy. About a month later a co-worker wrote a letter to management asking what their intentions
with the Legacy employees. About a week later we were told in a meeting with CONA’s manager, vice
president and the Human Resource Officer that the Legacy Department will be in a 6 week training
program. If we did not successfully complete the training then we would have the opportunity to
complete additional training for 2 weeks. The legacy team was aware | had already been offered a job
on the CONA team with me accepting the job offer; a legal verbal contact with the CONA supervisor was
offered and | accepted the offer. 1 stated this in the meeting with the Human Resource Officer present.
The manager and vice president denied | was offered a job and stated | could not have been told it
_ would take 6 month to completer CONA training; the CONA supervisor was not present.

The training started in May 2017. The training was consisted of class room training with minimum live
work environment. During the training | developed 2 holes in my right foot. | was in severe pain during
training. | was back in the care of the wound care doctor. Two weeks before the CONA testing, | was
pulled from CONA training by the Human Resource Officer. The Human Resource Officer asked what |
will do after training. | told him the best job | could do on the CONA team. | told him | do not expect to
abandon the job. He then ask what could he do to assist me. | responded by saying stop the harassment
by management (specifically the corporate bulling by the manager). | told him the management was
mimicking what she was doing to me. | asked him to investigate the legal job offer from the CONA
supervisor and the revamp the CONA training program. | informed the Human Resource Officer that the
CONA training was unprofessional and not consistent. | finished the training and start the testing despite
the pain | was going through.

| was tested by the CONA supervisor and trainer. The testing was timed and last approximately 7 hrs. —

The testing was not conducive for me because the supervisor and the trainer were having personal
conversations while | was being timed. We had an hour for lunch but both of them chose to eat their
lunch while | was being tested. | found this distracting because of the lip smacking, potato chips
crunching, slurping of their sodas and shaking of ice in their cups. Being on high doses of medications for
years has cause my concentration level to dwindle. Before the amputation | was able to multi task at
work. | am not able to multi task because my focus leaves if | am interrupted.

\
Example: when | multi task | went Pop! Pop! Pop! Pop! Now when | multi task | go Pop!
-_ Pop! Pop!___ where wasloh!___Pop!

The next day after training, | met with the Legacy supervisor, the CONA supervisor and the vice

president. | was informed that | did not pass the CONA training. | was also told that | had two additional
weeks to study and the opportunity to retake the test. The supervisor stated my time caused me not to

Case 3:18-cv-00681-MOC-DSC Document5 Filed 02/06/19 Page 4 of5

 

 

 
 

pass the test. The vice president told me if | did not pass the test after 2 weeks then | would be severed
from the CCBCC.

Shortly after the meeting about me failing the test, | had a conversation with CONA’s manager. She
shared with me how her father had died from heart failure. She and | discussed how hard it was coping
with this disease; | shared with her that | also had heart failure. | never would have shared this with her
if | thought she would use this information to get rid of me. | studied the first week but was not able to
finish the second week. | was pulled out from work by the wound care doctor because | could not
tolerate the pain any longer. | had two holes in the bottom of my right foot.

On June 22, 2018 | received a call on my home telephone answering machine from the Human
Resource Officer stating | needed to call him immediately. | called him; he was with the CONA’s vice
president and manager. He stated | was terminated effective today. He also stated | would be ok since |
had my 401K plan. The conversation ended.

A. One June 25, 2017 | received confirmation of FMLA remaining.

B. On June 26, 2017 | received a Full and Complete Release and Agreement on Trade Secrets and
Confidentiality. .

C. On June 29, 2017, | received a Severance Package which stated my position a CCBCC had been
eliminated as of May 25, 2018.

D. On July 06, 2017, | received another copy of the Severance package which also stated my
position at CCBCC had been eliminated as of May 25, 2018.

The elimination of my position on May 25, 2018 is strange because | was attending the CONA’s 6 weeks
training program; CCBCC sent two letters stating the elimination of my position was May 25, 2018.

An individual with a disability is defined in the act as someone who has "a physical or mental
impairment that substantially limits one or more major life activities; has a record of such an
impairment; or is regarded as having such an impairment." The regulations define "physical or mental
impairment" as any physiological disorder or condition, cosmetic disfigurement, or anatomical loss
affecting one or more body systems, such as neurological, musculoskeletal, special sense organs,
respiratory (including speech organs), cardiovascular, reproductive, digestive, genitourinary, immune,
circulatory, hemic, lymphatic, skin, and endocrine. The regulations also cover any mental or
psychological disorder, such as intellectual disability (formerly termed mental retardation), organic
brain syndrome, emotional or mental illness and specific learning disabilities. ,

In conclusion, CCBCC management team did discriminate against me because of my disability, age
and race. The Human Resource Department knew of my health challenges because of the FMLA papers
were sent over to them by the doctors. When CBCC fired me | was able to perform my job in CONA
therefore | feel | do fall this case falls under the American Disability Act. Why would | be offer a
Severance Package if | was fired?

Timothy S, Gill --- February 5, 2019 _

Certegy?

Case 3:18-cv-00681-MOC-DSC Document5 Filed 02/06/19 Page 5of5

 

 

 

 

 

 

 
